Citation Nr: 1424670	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-27 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left foot condition.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran service connection for PTSD and assigned a 30 percent evaluation effective October 20, 2010.  The decision also denied service connection for a left foot condition.

In August 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Since the hearing, additional evidence has been submitted, for which the Veteran waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran's electronic, Virtual VA, file has been considered in the decision rendered below.

The issues of entitlement to service connection for a left foot condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.
CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the appeal arises from the initial award of service connection for PTSD. Preadjudication VCAA notice was provided in a November 2010 letter that advised the Veteran of the evidence needed to establish service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letter advised the Veteran how disability evaluations and effective dates are assigned and the type evidence which impacts those determinations.

However, the appeal arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA treatment records and examination reports, private treatment records, and lay evidence.  The VA examination reports contain sufficient evidence by which to evaluate the Veteran's PTSD in the context of the rating criteria and are therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  To the extent the Veteran identified private treatment records, it was determined that the records were destroyed or could not be located.  Thus, VA's duty to assist has also been met.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence, as well as presenting for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, the Board will address the merits of the claim.

II.  Analysis

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  As detailed above, the effective date of the award of service connection for PTSD and the initially assigned 30 percent rating is October 20, 2010.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the United States Court of Appeals for Veterans Claims (Court) rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The evidence of record reflects that, prior to the award of service connection for PTSD, the Veteran and his wife sought private psychotherapy treatment for the effects of his Vietnam experiences from about 1980 to 1983, as is stated in a September 2010 letter from the Utah Psychological Center.  However, in November 2010, the Veteran reported to VA that his treatment records from there had been destroyed.  As there are no VA mental health treatment records, the medical evidence of record regarding the Veteran's PTSD consists of January 2011 and March 2013 VA examinations.

At the January 2011 VA examination, the VA examiner diagnosed the Veteran with PTSD.  The VA examiner noted that the Veteran reported recurrent and intrusive distressing recollections of his combat experiences in Vietnam, which occurred six times per day when triggered.  The examiner noted recurrent distressing dreams 6-8 times per year and that the Veteran's wife slept in a separate room for five years.  The examiner also noted that the Veteran was tearful throughout the interview and had depression, worry, and guilt particularly for the Vietnamese that were left after war.

The VA examiner also noted avoidance symptoms to include the following: refused to attend the traveling Vietnam Wall, avoids air shows, avoided discussing military experiences with other Vietnam vets, feeling of detachment or estrangement from others, and being unable to be intimate and physically/emotionally close with his wife although he reported loving her.  The examiner also noted persistent arousal symptoms that were not present before the Veteran's war experiences such as: having outbursts in his work setting, history of threatened violence and property destruction, difficulty concentrating (dissociative episodes), and an exaggerated startle response.

Regarding the Veteran's relationship with his wife, the examiner noted the following problems: irritability/verbal anger outbursts, physical intimidation/threats, violent behavior, emotional withdrawal, decreased interest in sex, difficulty showing emotions/affection, and nightmares that disturb partner.  The Veteran reported getting along well with his son but had concerns about and conflict with his daughter.  The Veteran stated he had a very strained relationship with his brother and an amicable but distant relationship with his sister.  The Veteran attributed these relationships to his own difficulties with conflict and emotional detachment.

Regarding the Veteran's employment, the examiner noted that the Veteran had worked 25+ construction jobs since discharge and that the longest he spent at any one was 18 years.  The Veteran reported the following work problems: showing up late, missed work, conflict with coworkers, conflict with bosses, and irritability.  The Veteran clarified in his February 2012 notice of disagreement that he was employed by 25 different employers on many jobs over a period of 22 years and at no time was he employed by one employer for 18 years.  Also in that notice of disagreement, the Veteran clarified that he was employed by his wife who owned a real estate company.  The examiner noted that he Veteran coped with his current work situation by maintaining distance from his clients, i.e., using email rather than direct contact, and that his wife helped with anger management issues.

Regarding social functioning, the examiner noted that the Veteran said his man social support is his wife, to whom he had been married for over 30 years, and that he had no close friends.  The examiner noted that the Veteran's history of psychiatric care included counseling with a private psychologist for anger and intimacy issues.  The examiner also noted that the Veteran had suicidal ideation described as having thoughts upon his return from Vietnam but that he had no attempts or plans of suicide.

The examiner reported that the Veteran complained of not having any problems being intimate or making friends before going to war, but after coming back, he cannot make close friends.  The Veteran also complained of his anger and losing his temper, not being able to trust anyone even people who had been to the war, and not wanting to talk about it.  The Veteran complained of becoming uncontrollably tearful during any stressful event and verbal aggression, described by his wife as "dehumanizing people and making them feel something."

At the January 2011 VA examination, the Veteran's appearance was neat, clean, and well-groomed.  Eye contact was present.  Manner was cooperative, and level of activity was normal.  Speech was of normal rate/tone, and flow of thought was logical/linear.  Affect was tearful, and overall mood was distressed.  He did not exhibit psychosis and denied auditory/visual hallucinations.

The VA examiner noted that Veteran reported the above PTSD symptoms had been since his service in Vietnam.  The examiner described the effects of PTSD on occupational and social functioning as occupation and social impairment with occasional decrease in work efficiency, or there are intermittent periods of inability to perform occupational tasks but generally satisfactory functioning, such as routine behavior, self-care, and conversation normal.  The examiner noted depressed mood, with the Veteran having significant guilt over his involvement in Vietnam bombing, anxiety, and suspiciousness.  The Veteran's GAF score was 52.

At the March 2013 VA examination, the Veteran's PTSD symptoms remained essentially unchanged.  The examiner further noted that the Veteran that he previously lost construction jobs because he was a "screamer."  The Veteran stated that the screaming has improved over the years and now screams once or twice a month if it is a good month.  The Veteran reported trying to "stay under the radar" by working jobs that involve limited contact with others.  The Veteran reported thinking about suicide on several occasions but denied homicidal ideation.  The examiner noted that the Veteran demonstrated intense psychological distress while discussing past traumatic events.  The Veteran's GAF score was 65.

The Veteran reported that, pre-Vietnam, he used to love to go to movies, but since Vietnam, he cannot stand being in a theater because it is a closed-in space, and he feels out of control.  He reported going out to lunch with his wife every day, but if it is noise, he finds it unsettling.  The examiner reported that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning and that the Veteran's level of occupational and social functioning was best summarized and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

As far as lay evidence, in an October 2010 statement, the Veteran's wife described the Veteran as having unpredictable emotional experiences and difficulty controlling his anger.  She stated that he has threatened physical violence and destroyed property.  She stated that the Veteran was startled by loud noises more than a normal person would be and that the Veteran has trouble sleeping as he dreams a lot, that they have slept in separate bedrooms for the past 5 years, and that their sex life has disappeared.  She stated that it seems to be extremely hard for him to have a close loving relationship.

In an October 2010 statement, the Veteran's parents described a change in the Veteran's personality and outlook on life overall after returning from Vietnam.  They stated that the Veteran was jumpy, easily angered, and became agitated at small issues.  They also stated that the Veteran had fitful dreams and could not go to sleep without a radio on to distract his thoughts at night and that he would wake from dreams in an emotional state.  They also stated that that the Veteran found it difficult to stay with one employer for long period without his temper or emotions getting in the way.

In the February 2012 notice of disagreement, the Veteran stated that factors contributing to his inability to stay with one employer for an extended amount of time are his inability to function independently, forgetting to complete tasks, difficulty with impulse control, and periods of unprovoked irritability and verbal aggression.  He stated that he works for his wife who provides him an "extremely protected work environment" by having her constant supervision and support.  He stated that without the support of his wife in dealing with his regular stress and anger in this protected environment, he would not be employed.

At the August 2013 Board hearing, the Veteran testified to having nightmares, which are worsening, for 30 years.  He also he has panic attacks in public, preventing him from attending conventions that would help with his work.  He described emotionally freezing up to the point where he tears up, making it socially embarrassing to be in certain situations.  He stated that he sleeps in a separate room from his wife because she did not want to be woken up all the time.  The Veteran's wife testified that the Veteran forgets things and that his memory has gotten worse.  She also stated that the Veteran tells her about thoughts of suicide.

At the hearing, the Veteran's representative contended that the Veteran's PTSD more closely aligns with 70 percent than 30 percent.  The evidence weighs both for and against a rating of 70 percent.  At the more recent VA examination, the Veteran's GAF score was over 65, which equates to only "some mild symptoms" according to DSM-IV.  Additionally, at the January 2011 VA examination, his GAF score was 52, which equates to "moderate symptoms" according to DSM-IV.  The examples of the symptomatology at that level are flat affect, circumstantial speech, and occasional panic attacks, which are consistent with the symptoms set forth in the rating criteria for 50 percent.

Nevertheless, symptomatology should be the primary focus when deciding entitlement to a given disability rating under § 4.130, but the criteria also require that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran exhibited some symptoms listed in the criteria for a 70 percent rating.  The January 2011 VA examiner noted suicidal thoughts, and these thoughts were confirmed by the Veteran's wife at the Board hearing.  While no suicide attempt was made, the criteria at the 70 percent level only contemplate suicidal ideation. 

The Veteran's most notable PTSD symptomatology is his difficulty in adapting to stressful circumstances including work or a worklike setting and his inability to establish and maintain effective relationships.  The Veteran was unable to hold a job for a significant amount of time, resulting in his being employer by over 20 different employers in just over 20 years, because of his anger and emotional issues related to his PTSD.  Eventually, he became employed only because his employer is his wife who can provide constant supervision and has worked out a way that the Veteran can avoid direct contact with people, by doing work via email.  

Furthermore, the Veteran stated in an August 2013 statement that his irrational rages has taken a toll with his daughter who no longer speaks to him.  The medical and lay evidence indicate that the Veteran lost his ability to make close friends since coming back from the war.  Also, the Veteran reports unprovoked irritability, and the records shows that he has a history of threatening violence and destroying property.  This type of symptomatology is most consistent with the rating criteria for a 70 percent rating.

Other symptoms listed as examples of the impairment level of a 70 percent rating were clearly not shown during the rating period.  Obsessional rituals, speech problems, spatial disorientation, and hygiene problems were not identified on VA examination.  However, as noted previously, in determining the applicable disability rating, it is not expected that all cases will show all the findings specified, especially with the more fully described grades of disabilities.  38 C.F.R. § 4.21.  Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that are not listed in the rating criteria, but contributed to his overall impairment.  The symptoms included intrusive thoughts, nightmares, avoidance of thoughts, withdrawal, hypervigilance, and exaggerated startle response.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan, 16 Vet. App. at 442.

However, the evidence throughout the entire appeal period does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent.  The evidence shows that the Veteran's PTSD symptoms interfere with his occupation and social functioning, but his symptoms do not rise to the level of total occupational and social impairment required for a 100 percent evaluation as he has maintained not only a marriage of over 30 years, but also an occupation with his wife's support.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a persistent threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.

Therefore, the Board finds that the evidence supports an initial rating of 70 percent, but not more, for the Veteran's PTSD for the entire period on appeal.  See Fenderson, 12 Vet. App. at 119.

III.  Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's PTSD has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that not all of his symptomatology is specifically listed in the schedular criteria, pursuant to Mauerhan, the terminology in the rating criteria permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 



ORDER

An initial evaluation of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the issues of entitlement to service connection for a left foot condition and entitlement to a TDIU are decided.

The Veteran's November 1965 entrance examination noted that he had third degree pes planus.  As this pre-existing disability was noted at entrance, the pes planus claim is specifically one of service aggravation.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  For any foot disabilities other than pes planus, as they were not noted on entrance, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Veteran's STRs are otherwise silent regarding any foot problems.  However, at the August 2013 Board hearing, the Veteran alleged that a 500-pound bomb crushed his foot in service.  The evidence also includes a February 2012 buddy statement supporting the Veteran's history of a crushing left foot injury.  Also at the Board hearing, the Veteran alleged that soon after service he saw an orthopedic surgeon who performed foot surgery on his left foot.  However, records of such surgery are unavailable according to a November 2010 communication by the Veteran to VA.

September 2012 VA treatment records from an orthotist/prosthetist show an assessment of bilateral pes valgus and bilateral forefoot splay.  The Board finds a VA foot examination is warranted to diagnose any current left foot disability and determine if any disability diagnosed is related to the Veteran's military service, and to determine the current status of the Veteran's pes planus and if it was aggravated by military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding entitlement to a TDIU, the evidence shows that he the Veteran has been unable to maintain employment until working for his wife.  The Veteran described working for his wife as being in an extremely protected or controlled environment, and even in such an environment, his episodes of rage and paranoia has caused him to lose two large accounts which provided 80-90 percent of his income.  As such, the Board finds the matter is a component of the appeal for a higher initial rating regarding the service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Therefore, it is necessary for the Board to remand the issue to allow for the RO to consider the issue of entitlement to TDIU in the first instance and issue a supplemental statement of the case should it be denied as the issue is on appeal to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to address the Veteran's service connection claim as to the left foot.  The claims file, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Indicate whether or not the Veteran has a current left foot disability.  In addressing this question, the examiner should consider the Veteran's VA treatment records, to include the September 2012 records noting pes valgus and forefoot splay, the Veteran's history of third degree pes planus noted on his service entrance examination in the STRs, and the Veteran's history of having a 500-pound bomb crush his left foot.

b.  If a current left foot disability other than pes planus is found, then the examiner should provide an opinion as to whether that disability at least as likely as not (50 percent probability or greater) had its onset during or is otherwise related to the Veteran's military service.

c.  Did the Veteran's pre-existing pes planus undergo a permanent worsening during service (i.e., beyond any temporary flare-up)?

d.  If there was a permanent worsening of the pre-existing pes planus, was that worsening clearly and unmistakably (i.e., undebatably) the result of natural progression of the disability?  

e.  If the examiner determines that the pre-existing pes planus was worsened beyond normal progression (aggravated) by service, then the examiner should opine whether any current pes planus is related to that in-service aggravation.

The examiner must explain the medical basis for the conclusions reached.

3.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed, and the TDIU issue should be adjudicated.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


